EXHIBIT 10.33

 

NON-EXCLUSIVE LICENSE

 

This AGREEMENT by and between YALE UNIVERSITY, a corporation organized and
existing under and by virtue of a charter granted by the general assembly of the
Colony and State of Connecticut and located in New Haven, Connecticut (“YALE”),
THE ROCKEFELLER UNIVERSITY, a non-profit education corporation organized and
exiting under the laws of the State of New York (“ROCKEFELLER”), and NEUROLOGIX,
INC., a corporation organized and existing under the laws of the State of
Delaware, and with principal offices located at 271-32 E. Grand Central Parkway,
Floral Park, NY 11005, (“LICENSEE”) shall be effective the date of final
execution below (“EFFECTIVE DATE”).

 

WITNESSETH:

 

WHEREAS, in the course of research conducted under YALE auspices, Matthew
During, a former faculty member and employee of YALE, and Michael Kaplitt, a
former employee of ROCKEFELLER (the “INVENTORS”), have produced an invention
entitled “Adeno-Associated Virus Vectors for Gene Therapy of Neurological
Disorders” (the “INVENTION”); and

 

WHEREAS, pursuant to an assignment by the INVENTORS to YALE and ROCKEFELLER of
all their rights, title and interest in and to the INVENTION and any patents
resulting therefrom, YALE and ROCKEFELLER are the co-owners of the INVENTION,
subject to rights reserved by the U.S. government; and

 

WHEREAS, LICENSEE wishes to obtain a license to the INVENTION and any patents
resulting therefrom, and YALE and ROCKEFELLER are willing to grant such a
license to LICENSEE subject to the terms and conditions hereof;

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained the
parties agree as follows:

 

ARTICLE 1 DEFINITIONS

 

1.1 “LICENSED INTELLECTUAL PROPERTY” shall mean any United States or foreign
patent application(s) and patents(s) listed in Appendix “A” and owned, in whole
or in part, by YALE and ROCKEFELLER during the term of this AGREEMENT together
with any continuations, continuations-in-part, (but not improvements), any
divisional or substitute patents, any reissues or re-examinations of any such
applications or patents, and any extension of the term of any such patent.

 

1.2 “LICENSED METHODS” shall mean any method, procedure, process or other
subject matter, the manufacture, use or sale of which, without a license from
YALE and ROCKEFELLER, would infringe any VALID CLAIM of the LICENSED
INTELLECTUAL PROPERTY.

 

1



--------------------------------------------------------------------------------

1.3 “LICENSED PRODUCTS” shall mean any products, apparatus, kit, or component
part thereof the manufacture, use or sale of which, without a license from YALE
and ROCKEFELLER, would infringe any VALID CLAIM of the LICENSED INTELLECTUAL
PROPERTY.

 

1.4 “FIELD” shall mean gene therapy of diseases of the central nervous system in
humans.

 

1.5 “CONFIDENTIAL INFORMATION” shall mean any and all information and data,
technical or non-technical, which relates to LICENSED INTELLECTUAL PROPERTY or
to the terms of this Agreement and which is not publicly known and is disclosed
to one party by the other during the negotiation of or under this Agreement.

 

1.6 “LICENSED TERRITORY” shall mean the entire world.

 

1.7 “NET SALES” means, for any period, the gross amount received by LICENSEE and
its AFFILIATES, from the sale to third parties of LICENSED PRODUCTS or LICENSED
METHODS, less the following deductions (provided that any item treated as a
deduction hereunder shall be properly allocable as a charge against sales rather
than as a marketing, cost of goods, or other expenses, as determined consistent
with industry practice and United States generally accepted accounting
principles):

 

a) normal and customary quantity and/or cash discounts and sales returns and
allowances, including, without limitation, those granted on account of price
adjustments, rejected goods, damaged goods, returns, rebates actually allowed
and taken, fees paid to distributors and chargebacks;

 

b) freight, postage, shipping, and insurance expenses (if separately identified
in such invoice);

 

c) customs or excise duties or other duties directly imposed and related to the
sales making up the gross invoice amount;

 

d) any rebates or similar payments made with respect to sales paid for by any
governmental or regulatory authority such as, by way of illustration and not in
limitation of the parties’ rights hereunder, Federal or state Medicaid, Medicare
or similar state program or equivalent foreign governmental program; or

 

e) sales and other taxes, including without limitation value-added taxes, and
duties directly related to the sale, to the extent that such items are included
in the gross invoice price (but not including taxes assessed against the income
derived from such sale). Notwithstanding the foregoing, in all cases Net Sales
shall be determined in accordance with United States generally accepted
accounting practices.

 

NET SALES shall not include gross sales for LICENSED PRODUCTS sold or services
performed by LICENSEE to or for any AFFILIATE unless such AFFILIATE is an
end-user of any LICENSED PRODUCT or service performed using a LICENSED PRODUCT
or METHOD and then such gross sales shall be included at the average selling
price charged to a third party during the same quarter.

 

1.8 “AFFILIATE” means any entity or person that directly or indirectly controls,
is controlled by or is under common control with LICENSEE. For purposes of this
definition, “control” means possession of the power to direct the management of
such entity or person, whether through ownership of 50% or more voting
securities, by contract or otherwise.

 

2



--------------------------------------------------------------------------------

1.9 “VALID CLAIM” means an unexpired claim included among the LICENSED
INTELLECTUAL PROPERTY so long as such claim shall not have been irrevocably
abandoned or held to be invalid in an unappealable decision of a court or other
authority of competent jurisdiction.

 

1.10 “PHASE I” means a human clinical trial in the United States of America, or
its foreign equivalent, that is designed to establish that a pharmaceutical
product is safe for its intended use, and designed to support its continued
testing in Phase II Clinical Trials.

 

1.11 “PHASE III” means a human clinical trial in the United States of America,
or its foreign equivalent, that is designed to establish that a drug is safe and
efficacious for its intended use, and to define warnings, precautions and
adverse reactions that are associated with the drug in the dosage range to be
prescribed, and designed to support Regulatory Approval of such drug or label
expansion of such drug.

 

1.12 “BLA OR NDA APPROVAL” shall mean approval of either a Biologics License
Application or New Drug Application filed with the U.S. Food and Drug
Administration to obtain marketing approval for a LICENSED PRODUCT in the United
States, or approval of any comparable application filed with regulatory
authorities in or for a country or group of countries other than the United
States.

 

1.13 “BLA OR NDA FILING” shall mean the filing of either a Biologics License
Application or New Drug Application with the U.S. Food and Drug Administration
to obtain marketing approval for a LICENSED PRODUCT in the United States, or the
filing of any comparable application with regulatory authorities in or for a
country or group of countries other than the United States.

 

1.14 “IND” means an investigational new drug application filed with the U.S.
Food and Drug Administration prior to beginning clinical trials in humans in the
United States or any comparable application filed with regulatory authorities in
or for a country or group of countries other than the United States.

 

ARTICLE 2 LICENSE GRANT AND TERM

 

2.1 Subject to all the terms and conditions of this Agreement, YALE and
ROCKEFELLER hereby grant to LICENSEE a non-exclusive license, within the FIELD
under the LICENSED INTELLECTUAL PROPERTY, to make, have made, use, sell, have
sold, import and export, or have imported or exported, LICENSED PRODUCTS and to
practice or have practiced any LICENSED METHOD (the “LICENSE”). This LICENSE
does not include the right to grant sublicenses. The parties acknowledge and
agree, however, that no sublicense is necessary for LICENSEE to exercise its
“have made,” “have sold,” “have imported and exported,” or “have practiced”
rights through the use of a third party acting on behalf of and/or in
conjunction with LICENSEE or an AFFILIATE.

 

3



--------------------------------------------------------------------------------

2.2 Unless terminated earlier as provided below, this Agreement shall commence
on the EFFECTIVE DATE of full execution of this Agreement. This Agreement shall
automatically end on the date of the last to expire of the patents described in
the LICENSED INTELLECTUAL PROPERTY.

 

ARTICLE 3 MILESTONES

 

3.1 LICENSEE shall pay to YALE and ROCKEFELLER, within fifteen (15) days of the
EFFECTIVE DATE of this Agreement, a non-refundable license issue fee of Forty
Thousand Dollars ($40,000.00).

 

3.2 LICENSEE shall pay the following milestone payments to YALE and ROCKEFELLER
for each LICENSED PRODUCT developed by LICENSEE:

 

a) a non-refundable milestone payment of Forty Thousand Dollars ($40,000) upon
the filing of an IND.

 

b) a non-refundable milestone payment of Sixty Thousand Dollars ($60,000) upon
the treatment of the first patient in a PHASE I clinical trial.

 

c) a non-refundable milestone payment of Two Hundred Fifty Thousand Dollars
($250,000) upon BLA OR NDA FILING.

 

d) a non-refundable milestone payment of Two Hundred Fifty Thousand Dollars
($250,000) upon BLA OR NDA APPROVAL.

 

Each milestone payment shall be payable only once per development program, where
a development program comprises the clinical studies required for regulatory
approval for a given indication.

 

3.3 Neither the license issue fee set forth in Article 3.1 nor the milestone
payments set forth in Article 3.2 shall be credited against EARNED ROYALTIES
payable under Article 4.

 

ARTICLE 4 ROYALTIES

 

4.1 As consideration for the license granted under this Agreement, LICENSEE
shall pay to YALE and ROCKEFELLER a cumulative earned royalty of xx Percent
(xx%) of NET SALES of LICENSED PRODUCTS or LICENSED METHODS (“EARNED
ROYALTIES”). EARNED ROYALTIES shall accrue in each country for the duration of
the LICENSED PATENTS in that country. LICENSEE shall pay all royalties accruing
to YALE and ROCKEFELLER within sixty (60) days after the end of each calendar
quarter (March 31, June 30, September 30 and December 31) in which NET SALES
occur, along with a written report (as described in Section 8) setting forth the
NET SALES and the earned royalties payable thereon.

 

4.2 In the event that at any time during the TERM, LICENSEE or its AFFILIATES,
in order to exploit the license granted to it under Section 2.1 of this
AGREEMENT in any country, are required to make royalty payments to one or more
third parties or to YALE or ROCKEFELLER pursuant to another license agreement
(“THIRD PARTY PAYMENTS”) to obtain a license to an issued patent or patents in
the absence of which a LICENSED PRODUCT could not legally be manufactured or
sold in such country, then royalties due to YALE and ROCKEFELLER pursuant to
Section 4.1

 

4



--------------------------------------------------------------------------------

above for a given LICENSED PRODUCT may be reduced by fifty percent (50%) of such
THIRD PARTY PAYMENTS. Notwithstanding the foregoing, such reductions shall in no
event reduce the royalty for such LICENSED PRODUCT payable pursuant to such
subsection by more than fifty percent (50%).

 

4.3 During the term of this Agreement, EARNED ROYALTIES shall be payable by
LICENSEE during the period that any LICENSED INTELLECTUAL PROPERTY is effective
in any country, or, in the case of patent applications, during the period such
applications remains pending for less than 7 years from the EFFECTIVE DATE. In
the event that a LICENSED INTELLECTUAL PROPERTY lapses, is abandoned, is
admitted to be invalid or unenforceable through reissue or disclaimer, or if all
of its claims are declared invalid by a court of competent jurisdiction from
which no appeal may be taken, or, in the case of patent applications, is pending
for more than 7 years from the EFFECTIVE DATE, the obligation to pay royalties
for that patent or patent application shall terminate as of the date of that
decision, but this Agreement shall remain in effect as to the remaining LICENSED
INTELLECTUAL PROPERTY, or claims thereunder.

 

4.4 During the term of this Agreement, LICENSEE agrees to pay YALE and
ROCKEFELLER an annual License Maintenance Fee (“LMF”) of Ten Thousand Dollars
($10,000.00) commencing on the first January 1 after the EFFECTIVE DATE of this
Agreement and every January 1 thereafter. LICENSEE shall continue to pay the LMF
until the end of the term of the last to expire of the LICENSED INTELLECTUAL
PROPERTY. YALE and ROCKEFELLER shall fully credit the LMF against any earned
royalties payable by LICENSEE in the same year. All royalties and other payments
due under this Agreement shall be paid to YALE and ROCKEFELLER in U.S. Dollars.
LICENSEE shall send fifty percent (50%) of any such payment to YALE and fifty
percent (50%) to ROCKEFELLER, together with any necessary reports, to the
addresses included in Article 11 below. In the event that conversion from
foreign currency is required in calculating a payment hereunder, the exchange
rate used shall be the Interbank rate quoted by Citibank at the end of the last
business day of the quarter in which the royalty was earned. If overdue, the
royalties and any other payments due under this Agreement, shall bear interest
until payment at a per annum rate two percent (2%) above the prime rate in
effect at Citibank on the due date. The payment of such principal and interest
shall not preclude YALE and ROCKEFELLER from exercising its rights under Section
10.3 it may have as a consequence of the lateness of any payment.

 

ARTICLE 5 CONFIDENTIALITY AND PUBLICITY

 

5.1 Confidentiality. YALE, ROCKEFELLER, and LICENSEE each recognize that the
other’s CONFIDENTIAL INFORMATION constitutes highly valuable information.
Subject to the parties’ rights and obligations pursuant to this Agreement, YALE,
ROCKEFELLER, and LICENSEE agree that during the term of this Agreement and for
five (5) years thereafter, they:

 

a) subject to LICENSEE’s rights granted herein to use CONFIDENTIAL INFORMATION
to develop a LICENSED PRODUCT or LICENSED METHOD, the parties will not make any
commercial use of the other’s CONFIDENTIAL INFORMATION, without the prior
written consent of the owner of the CONFIDENTIAL INFORMATION; and

 

b) will keep confidential and will cause their Affiliates to keep confidential,
the other’s CONFIDENTIAL INFORMATION by taking whatever action it would take to
preserve the confidentiality of its own CONFIDENTIAL INFORMATION; and

 

5



--------------------------------------------------------------------------------

c) in the absence of prior written consent of the other party, will only
disclose that part of the other’s CONFIDENTIAL INFORMATION that is necessary for
those officers, employees, consultants or Affiliates who need to know to carry
out their responsibilities under this Agreement and then only under similar
conditions of confidentiality; and

 

d) will not disclose the other’s CONFIDENTIAL INFORMATION to any other third
party under any circumstance without written permission from the other party;
and

 

e) will, within sixty (60) days of the request of the other party upon
termination of this Agreement, return all the CONFIDENTIAL INFORMATION disclosed
to the other party pursuant to this Agreement except that one copy of such
CONFIDENTIAL INFORMATION may be kept by each party’s Attorney for archival
purposes.

 

5.2 The obligations of confidentiality described above shall not pertain to that
part of the CONFIDENTIAL INFORMATION which:

 

a) was known to the RECIPIENT prior to the disclosure by the DISCLOSING PARTY;
or

 

b) is or becomes publicly known through no fault or omission attributable to the
RECIPIENT; or

 

c) is rightfully given to the RECIPIENT from sources independent of the
DISCLOSING PARTY; or

 

d) is required to be disclosed by law, but only after prompt written notice to
the owner of the CONFIDENTIAL INFORMATION and opportunity to seek a protective
order or to agree to such disclosure. In the event that such protective order or
other remedy is not obtained, RECIPIENT shall disclose only that portion of the
CONFIDENTIAL INFORMATION that is legally required to be disclosed in the opinion
of RECIPIENT’s legal counsel.

 

5.3 Publicity. Except as required by law, neither party may disclose the terms
of this Agreement without the written consent of the other party, which consent
shall not be unreasonably withheld.

 

ARTICLE 6 REPORTS, RECORDS AND INSPECTIONS

 

6.1 LICENSEE shall provide status reports to YALE and ROCKEFELLER, annually on
each anniversary of EFFECTIVE DATE of this Agreement, indicating progress and
problems to date in commercialization, and a forecast and schedule of major
events required to market the LICENSED PRODUCTS.

 

6.2 LICENSEE shall, within sixty (60) days after the calendar year in which NET
SALES first occur, and within (30) days after each calendar quarter (March 31,
June 30, September 30 and December 31) thereafter provide YALE and ROCKEFELLER
with a written report detailing all sales and uses, if any, made of LICENSED
PRODUCTS and LICENSED METHODS by LICENSEE or its AFFILIATES during the preceding
calendar quarter and calculating the royalties due pursuant to that Section.
Each such report shall be signed by an officer of LICENSEE (or the officer’s
designee), and

 

6



--------------------------------------------------------------------------------

must include the number of LICENSED PRODUCTS manufactured and sold by LICENSEE
and the prices thereof, any deductions made, and total royalties due.

 

6.3 LICENSEE shall keep and maintain, and require its AFFILIATES to keep and
maintain, complete and accurate records and books containing an accurate
accounting of all data in sufficient detail to enable verification of earned
royalties and other payments hereunder. LICENSEE shall preserve such books and
record for three (3) years after the sales recorded were actually made. Such
books and records shall be open to inspection by YALE and/or ROCKEFELLER or an
independent certified public accountant, at YALE’s and/or ROCKEFELLER’s expense,
during normal business hours upon ten (10) days prior written notice, for the
purpose of verifying the accuracy of the reports and computations rendered by
LICENSEE.

 

ARTICLE 7 PATENT PROTECTION, INFRINGEMENT AND LITIGATION

 

7.1 YALE, ROCKEFELLER, and LICENSEE each agree to notify the other Parties
promptly in writing of each infringement or possible infringement of the
LICENSED INTELLECTUAL PROPERTY by any third party of which any Party becomes
aware. LICENSEE shall provide YALE and ROCKEFELLER with any evidence of such
possible infringement in LICENSEE’s possession or readily available to LICENSEE.

 

7.2 In the event LICENSEE shall bring to the attention of YALE and ROCKEFELLER
any evidence of unlicensed infringement of the LICENSED INTELLECTUAL PROPERTY by
a third party, and YALE and/ROCKEFELLER do not, within six months from receipt
of such evidence, (i) secure cessation of the infringement in that country or
(ii) enter suit against the infringing third party, then LICENSEE may suspend
all payments under this Agreement with respect to the country in which the
infringement is occurring.

 

7.3 YALE and ROCKEFELLER shall prepare, file, prosecute and maintain all patent
applications and patents included in the LICENSED INTELLECTUAL PROPERTY.
LICENSEE shall reimburse YALE AND ROCKEFELLER for a pro rata share of the
expenses incurred by the preparation, filing, prosecution and maintenance of all
patent applications and patents included in the LICENSED INTELLECTUAL PROPERTY.
The amount of such reimbursement shall be determined by the formula 1/N, where N
= the total number of licensees to the LICENSED INTELLECTUAL PROPERTY. LICENSEE
shall be provided with the opportunity to review, comment and consult on such
papers relating to the LICENSED INTELLECTUAL PROPERTY before filing with any
patent office through patent counsel. LICENSEE shall be provided copies, in a
timely manner, of all correspondence sent to and received from any patent
office.

 

ARTICLE 8 USE OF YALE’s AND ROCKEFELLER’S NAME

 

LICENSEE shall not use the name “YALE” or “Yale University”, “ROCKEFELLER”, “The
Rockefeller University”, nor any adaptation thereof, nor the names of any of
their trustees, directors, officers, employees, or agents, for any purpose
without prior written consent obtained from either YALE, ROCKEFELLER, or said
individual in each instance, except that LICENSEE may state that it is licensed
by YALE and ROCKEFELLER under one or more of the patents and/or applications
comprising the LICENSED INTELLECTUAL PROPERTY and/or may use the names “YALE”,

 

7



--------------------------------------------------------------------------------

“Yale University”, “ROCKEFELLER”, or “The Rockefeller University” as LICENSEE
reasonably believes to be required by law or regulation.

 

ARTICLE 9 TERMINATION

 

9.1 Upon termination of this Agreement for any reason, all rights granted to
LICENSEE under the terms of this Agreement are terminated.

 

9 .2 Termination of this Agreement shall not affect any rights or obligations
accrued prior to the effective date of such termination and specifically
LICENSEE’s obligation to pay all EARNED ROYALTIES specified by Article 4.
Articles 1, 7, the preservation obligations and inspection rights of Article 6,
and the indemnification obligations of Article 10 all survive any termination of
this Agreement.

 

9.3 YALE and ROCKEFLLER may terminate this Agreement upon written notice to
LICENSEE as specified below:

 

a) in the event LICENSEE fails to make any payment whatsoever due and payable
pursuant to this Agreement unless LICENSEE shall make all such payments within
sixty (60) days written notice from YALE or ROCKEFELLER; or

 

b) in the event LICENSEE commits a material breach of any other obligation of
this Agreement which is not cured (if capable of being cured) within sixty (60)
days written notice by YALE and ROCKEFELLER, or, if such breach or default is
not capable of remedy within such sixty (60) day period, in the event that
LICENSEE fails, within sixty (60) days of YALE’s or ROCKEFELLER’s written
notice, to present YALE and ROCKEFELLER with a mutually agreeable plan to cure
such default. Under no circumstances shall YALE or ROCKEFELLER be obligated to
approve of such a plan, but such approval shall not be unreasonably withheld; or

 

c) in the event that LICENSEE shall declare bankruptcy, then this Agreement
shall terminate upon notice by YALE or ROCKEFELLER

 

9.4 LICENSEE shall have the right to terminate this Agreement:

 

a) at any time on three (3) months notice to YALE and ROCKEFELLER provided
LICENSEE is not in breach and upon payment of all amounts due YALE and
ROCKEFELLER throughout the effective date of termination; or

 

b) in the event of YALE’s or ROCKEFELLER’s material breach of any of the
provisions of this Agreement, upon sixty (60) days advance written notice to
YALE and ROCKEFELLER, if said breach is not cured.

 

9.5 The rights provided in this Article 9 shall be in addition and without
prejudice to any other rights that the parties may have with respect to any
breach or violations of the provision of this Agreement.

 

9.6 Waiver by either party of one or more defaults or breaches shall not deprive
such party of any right to terminate on occasion of any subsequent default or
breach.

 

8



--------------------------------------------------------------------------------

ARTICLE 10 INDEMNIFICATION; INSURANCE; NO WARRANTIES

 

10.1 Except as provided by Article 9, LICENSEE shall defend, indemnify and hold
harmless YALE and ROCKEFELLER, their trustees, directors, officers, employees,
and agents against any and all claims, demands, damages, losses and expenses of
any nature, including legal expenses and attorney’s fees to arising out of:

 

a) the death, personal injury, or illness of any person or out of damage to any
property resulting from the production, manufacture, sale, use, lease, or other
disposition or consumption or advertisement of the LICENSED PRODUCTS by
LICENSEE, its AFFILIATES or their transferees; or

 

b) in connection with any statement, representation or warranty of LICENSEE, its
AFFILIATES, or their transferees with respect to the LICENSED PRODUCTS.

 

10.2 LICENSEE shall purchase, and maintain in effect during any period in which
it is selling LICENSED PRODUCTS or LICENSED METHODS or using same in human
clinical trials, a policy of commercial, general liability insurance to protect
LICENSEE, YALE, and ROCKEFELLER with respect to events described in Article
10.1. LICENSEE agrees that such insurance shall:

 

a) list YALE and ROCKEFELLER, their directors, officers and employees as
additional named insured’s thereunder,

 

b) provide that such policy is primary and not excess or contributory with
regard to other insurance YALE and/or ROCKEFELLER may have, and

 

c) be endorsed to include product liability coverage in amounts no less than $2
Million Dollars per incident and $5 Million Dollars annual aggregate; and

 

d) be endorsed to include contractual liability coverage for LICENSEE’s
indemnification under Article 10; and

 

e) the minimum amount of insurance coverage requires under this Article 10.2
shall not be construed to create a limit of LICENSEE’s liability with respect to
its indemnification under Article 10.

 

LICENSEE shall furnish a copy of such insurance policy to YALE and ROCKEFELLER
upon request. LICENSEE shall provide sixty (60) days written notice to YALE and
ROCKEFELLER prior to any cancellation or material change of the above-described
policy.

 

10.3 a) YALE and ROCKEFELLER make NO REPRESENTATIONS or WARRANTIES that any
LICENSED INTELLECTUAL PROPERTY claims, issued or pending are valid, or that the
manufacture, use, sale or other disposal of the LICENSED PRODUCTS does NOT
infringe upon any patent or other rights NOT vested in YALE and ROCKEFELLER.

 

b) YALE and ROCKEFELLER DISCLAIM ALL WARRANTIES WHATSOEVER WITH RESPECT TO THE
LICENSED INTELLECTUAL PROPERTY AND THE LICENSED PRODUCTS EITHER EXPRESS OR
IMPLIED, INCLUDING, BUT NOT LIMITED TO WARRANTIES OF MERCHANTABILITY OR FITNESS
FOR A PARTICULAR PURPOSE. LICENSEE shall make no statements, representation or
warranties whatsoever to any third parties which are inconsistent with such
disclaimer by YALE and ROCKEFELLER.

 

9



--------------------------------------------------------------------------------

10.3 Nothing in this Agreement shall be construed as granting by implication,
estoppel or otherwise any licenses under patents of YALE and ROCKEFELLER other
than LICENSED INTELLECTUAL PROPERTY, regardless of whether such patents are
dominant or subordinate to any of the LICENSED INTELLECTUAL PROPERTY.

 

ARTICLE 11 NOTICES, PAYMENTS

 

Any payment, notice or other communication required by this Agreement shall be
deemed properly given and effective if signed by the party (or party’s attorney)
giving same and either: (i) delivered in person; (ii) mailed certified mail
return receipt requested; (iii) on the third day after mailing if sent by
Registered or Certified first class U.S. Mail, postage prepaid or (iv) faxed to
other party if the sender has evidence of successful transmission and if the
sender promptly sends the original by ordinary mail to the following addresses
or to such other address as such party shall designate by written notice to the
other party:

 

FOR YALE:

 

Managing Director

Yale University

Office of Cooperative Research

433 Temple St.

New Haven, CT 06520-8336

 

FOR ROCKEFELLER:

 

Associate Vice President

Technology Transfer

The Rockefeller University

1230 York Avenue—Box 81

New York, New York 10021

 

FOR LICENSEE:

 

Neurologix, Inc.

c/o Palisade Capital Management, L.L.C.

One Bridge Plaza

Fort Lee, New Jersey 07024

Attention: Mr. Mark S. Hoffman

Fax Number: (718) 747-0569

 

With a copy to:

 

Neurologix, Inc.

271-32 E. Grand Central Parkway

Floral Park, NY 11005

Attention: Dr. Martin J. Kaplitt, President

Fax Number: (718) 747-0569

 

10



--------------------------------------------------------------------------------

ARTICLE 12 LAWS AND REGULATIONS

 

12.1 This Agreement shall be governed by and in accordance with the laws of the
state of New York, without regard to its conflict of law principles.

 

12.2 LICENSEE shall comply with all foreign and United States federal, state,
and local laws, regulations, rules and orders applicable to the testing,
production, transportation, packaging, labeling, export, sale and use of the
LICENSED PRODUCTS. In particular, LICENSEE shall be responsible for assuring
compliance with all U.S. export laws and regulations applicable to this license
and LICENSEE’s activities under this Agreement.

 

ARTICLE 13 MISCELLANEOUS

 

13.1 Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties and their respective legal representatives, successors
and permitted assigns.

 

13.2 Entire Agreement. This Agreement constitutes the entire agreement of the
parties relating to the LICENSED INTELLECTUAL PROPERTY, and all prior
representations and understandings are superseded by this Agreement.

 

13.3 Severability. The provisions of this Agreement shall be deemed separable.
If any part of this Agreement is rendered void, invalid, or unenforceable, such
shall not affect the validity or enforceability of the remainder of this
Agreement unless the part or parts that are void, invalid or unenforceable shall
substantially impair the value of the entire Agreement as to either party.

 

13.4 Headings. Paragraph headings are inserted for convenience of reference only
and do not form a part of this Agreement.

 

13.5 No Third Party Beneficiaries. No person not a party to this Agreement,
including any employee of any party to this Agreement, shall have or acquire any
rights by reason of this Agreement. Nothing contained in this Agreement shall be
deemed to constitute the parties partners with each other or any third party.

 

13.6 Amendment; Assignment. This Agreement may not be amended except by written
agreement executed by each of the parties, and shall not be assigned by LICENSEE
except with the written consent of YALE and ROCKEFELLER, which consent shall not
be unreasonably withheld. Notwithstanding the foregoing, LICENSEE may assign
this License Agreement without the consent of YALE or ROCKEFELLER to a
purchaser, or successor-in-interest in the event of a merger, consolidation, or
sale of substantially all of LICENSEE’s stock or assets or business and/or
pursuant to any reorganization qualifying under section 368 of the Internal
Revenue Code of 1986 as amended, as may be in effect at such time, provided that
such successor-in-interest or purchaser is financially solvent, validly existing
and in good standing under the laws of its state of organization, and agrees to
assume all of LICENSEE’s obligations under this Agreement.

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
in triplicate originals by their duly authorized representatives.

 

YALE UNIVERSITY

     

NEUROLOGIX, INC.

/s/    E. Jonathan Soderstrom        

     

/s/    Martin J. Kaplitt        

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

E. Jonathan Soderstrom, Ph.D.

Managing Director, Office of Cooperative Research

     

Dr. Martin J. Kaplitt

President

Date: August 15, 2002

     

Date: August 28, 2002

 

THE ROCKEFELLER UNIVERSITY

/s/    Kathleen A. Denis, Ph.D.        

--------------------------------------------------------------------------------

Kathleen A. Denis, Ph.D.

Associate Vice President, Technology Transfer

 

Date: August 13, 2002

 

12